Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific thermosetting resin composite that comprises a thermosetting resin composition and a fabric substrate, wherein the specific thermosetting resin composition comprises thermosetting resin in an amount of 400 parts by weight or less based on 100 parts by weight of the amine compound (pg 7), thermoplastic resin in an amount of 10 to 200 parts by weight based on 100 parts by weight of the thermosetting resin (pg 21), and inorganic filler in an amount of 30 to 300 parts by weight based on 100 parts of the total of amount of thermosetting resin, thermoplastic resin, and amine compound (pg 21), does not reasonably provide enablement for any thermosetting resin composite in any form (i.e. single layer, multilayer, impregnated fabric) that would meet General Formula 1, as recited in .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Case law holds that applicant' s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant' s invention. The test for undue experimentation as to whether or not all compounds within the scope of claim 1 can be used as claimed and whether claim 1 meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claim 1, it is believed that undue experimentation would be required because:
The quantity of experimentation necessary is great since claim 1 reads on any thermosetting resin composite in any form (i.e. single layer, multilayer, impregnated fabric) that would meet General Formula 1, while the specification discloses specific thermosetting resin composite that comprises a thermosetting resin composition and a fabric substrate, wherein the specific thermosetting resin composition comprises thermosetting resin in an amount of 400 parts by weight or less based on 100 parts by weight of the amine compound (pg 7), thermoplastic resin in an amount of 10 to 200 parts by weight based on 100 parts by weight of the thermosetting resin (pg 21), and inorganic filler in an amount of 30 to 300 parts by weight based on 100 parts of the total of amount of thermosetting resin, thermoplastic resin, and amine compound (pg 21).
There is no direction or guidance presented for any thermosetting resin composite that would meet General Formula 1.
There is an absence of working examples concerning any thermosetting resin composite that would meet General Formula 1.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claim 1.
Claims 2-14 are rejected for depending on rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP 2009/256626 A) in view of Watanabe et al. (EP 1454973 A1).
Regarding Claims 1-6, 9, and 11-14, Goto discloses a prepreg (i.e. composite) comprising a fabric substrate and a resin composition (para 0117), used in a metal clad laminate (paras 0113; 0125). The resin composition comprises epoxy (para 0008) including that known under the tradename NC-3000H (para 0131), curing agent (para 0008) that is diaminodiphenyl sulfone (paras 0044-0045, 0047), maleimide (para 0023) that is a polyphenylmethane maleimide known under the tradename BMI-2300 (para 0138), silica treated with silane coupling agent including aromatic aminosilane such as N-phenyl-gamma-aminopropyltriemthoxysilane (paras 0079; 0082), and thermoplastic resin or elastomer (para 0110). 
The epoxy NC-3000H, curing agent diaminodiphenyl sulfone, maleimide BMI-2300, and silane-treated silica are identical to the thermosetting resin, amine compound, maleimide, and inorganic filler used in the present invention (see present specification, Table 1).
There is present 1-200 parts curing agent per 100 parts epoxy (para 0044), 25-400 parts silica per 100 parts epoxy and curing agent (para 0079), and 0.5-50 parts thermoplastic resin or elastomer per 100 parts epoxy (para 0111).
While Goto discloses the resin composition comprises thermoplastic resin or elastomer (para 0110), Goto does not disclose acrylic rubber as the thermoplastic resin or elastomer.
Watanabe discloses resin composition comprising epoxy, acrylic rubber, and curing agent (para 0017) where the acrylic rubber has MW of 200,000 or more (para 0037) in order to improve cohesive force and provide suitable modulus of elasticity (para 0037).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Goto to incorporate the teachings of Watanabe, to use acrylic rubber having an MW of 200,000 or more as the thermoplastic resin. Doing so would improve cohesive force and provide suitable modulus of elasticity. 
Although there is no disclosure in Goto in view of Watanabe of the thermal stress factor, storage modulus, CTE, or Tg of the composite as presently claimed, given that Goto in view of Watanabe disclose a composite comprising resin composition identical to that used in the present invention, including thermosetting resin NC-3000H, amine compound diaminodiphenyl sulfone, maleimide BMI-2300, silane-treated silica, and acrylic rubber thermoplastic resin in amounts overlapping that used in the present invention, it is clear that the composite of Goto in view of Watanabe would inherently possess thermal stress factor, storage modulus, CTE, and Tg identical to that presently claimed.
Regarding Claim 7, Goto in view of Watanabe discloses all the limitations of the present invention according to Claim 4 above. Although there is no disclosure of the equivalent ratio as claimed, given that Goto in view of Watanabe discloses composite comprising resin composition identical to that used in the present invention, including thermosetting resin NC-3000H and amine compound diaminodiphenyl sulfone, in amounts overlapping that used in the present invention, it is clear that the composite of Goto in view of Watanabe would inherently possess an equivalent ratio as identical to that presently claimed.
Regarding Claim 8, Goto in view of Watanabe discloses all the limitations of the present invention according to Claim 4 above. The curing agent diaminodiphenyl sulfone, disclosed by Goto, contains two amine groups.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Watanabe as applied to claim 4 above, and further in view of Tanaka et al. (US 2011/0083890 A1).
Regarding Claim 10, Goto in view of Watanabe discloses all the limitations of the present invention according to Claim 4 above. Goto further discloses silica of different particle size can be used (0088) but does not disclose two kinds of inorganic filler as claimed.
Tanaka discloses prepreg comprising epoxy resin (abstract) with silica nanoparticle having average particle diameter of 1-100 nm and silica particle having average particle diameter of 0.1-5 microns (0011). Tanaka discloses since the silica nanoparticle and the silica particle having larger particle diameter than the silica nanoparticle are used as inorganic fillers in the epoxy resin composition, a large amount of inorganic fillers can be contained in the epoxy resin composition, and the heat resistance and flame resistance of the epoxy resin composition can be improved (para 0023). Further, the epoxy resin composition of the present invention has sufficient impregnation into the base material by using a micron-size silica particle and a nano-size silica nanoparticle in combination (para 0084).
 It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Goto in view of Watanabe to incorporate the teachings of Tanaka to use silica nanoparticle having average particle diameter of 1-100 nm and silica particle having average particle diameter of 0.1-5 microns as the silica inorganic filler. Doing so would improve heat and flame resistance and produce sufficient impregnation into the base material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787                                                                                                                                                                                                        
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787